Citation Nr: 1628171	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to the service-connected bilateral knee disability. 

2.  Entitlement to service connection for cataracts, to include as secondary to rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

These matters were remanded by the Board in September 2015 for additional development.  It has now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed rheumatoid arthritis.

2.  Symptoms of rheumatoid arthritis were not chronic in service and have not been continuous since service separation.

3.  Rheumatoid arthritis did not manifest in service or to a compensable disabling degree within one year of separation from active duty. 

4.  The Veteran's rheumatoid arthritis is not etiologically related to service or to the service-connected bilateral knee disability.

5.  The Veteran has currently diagnosed cataracts.

6.  The Veteran's cataracts are not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis, to include as secondary to the service-connected bilateral knee disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for cataracts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in May 2010 and July 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in August 2011, October 2014, and January 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, as the Veteran has been diagnosed with rheumatoid arthritis (a form of arthritis), this appeal concerns a "chronic disease" listed under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Service Connection Analysis for Rheumatoid Arthritis

The Veteran contends his rheumatoid arthritis is secondary to his service-connected right and left knee disabilities.  

Upon review of all the evidence of record, lay and medical, the Board finds that service connection for rheumatoid arthritis is not warranted.

Initially, the Board finds that the Veteran has currently diagnosed rheumatoid arthritis.  See October 2014 and January 2016 VA examinations.  The Veteran has also been granted service connection for right and left knee chondromalacia.  See January 2016 rating decision.  The RO specifically found that the Veteran had a pre-existing bilateral knee disability that had permanently worsened as a result of service.

Service treatment records are absent for any complaints, diagnosis, or treatment for rheumatoid arthritis.  The Veteran was seen for recurrence of patellar dislocations (i.e., chondromalacia), but there was no indication of rheumatoid arthritis.  In a July 1976 report of medical examination, conducted at enlistment into the Naval Air Reserve, and after service separation from active duty service, the Veteran was not noted to have rheumatoid arthritis.  In the July 1976 report of medical history, completed by the Veteran at service entrance into the Reserves, the Veteran specifically checked "NO" as to having arthritis, rheumatism, or bursitis.  He also stated that he was in "excellent" health.  For these reasons, the Board finds that the Veteran's symptoms of rheumatoid arthritis were not chronic in service.

Further, the evidence demonstrates that symptoms of rheumatoid arthritis have not been continuous since service separation and did not manifest within one year of service separation.  For example, in a May 2003 private treatment record, the Veteran was seen for right knee pain.  During the evaluation, it was noted that the Veteran was diagnosed with rheumatoid arthritis in 1994, approximately 20 years following active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that this evidence indicates that rheumatoid arthritis did not manifest within one year of service separation.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  

Similarly, regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303(b), the Board emphasizes that there is no evidence of continuous symptoms pertaining to rheumatoid arthritis since service separation.  Post-service VA treatment records are negative for complaints or diagnoses relating to rheumatoid arthritis for many years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention rheumatoid arthritis at any time prior to his current claim.  For example, in January 1974, immediately following service separation from active duty, the Veteran filed a claim for chondromalacia of the bilateral knees and atrophy of the right quadriceps, but he did not indicate that he had rheumatoid arthritis.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for rheumatoid arthritis, when viewed in the context of his other claim for compensation (to include other orthopedic disorders), may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain rheumatoid arthritis in service and a lack of symptomatology at the time he filed the other claim.   

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that rheumatoid arthritis is not related to service or caused or aggravated by a service-connected disability.  

Post-service treatment records include a September 2001 private treatment record which notes that the Veteran had rheumatoid arthritis with associated degenerative joint disease in the left knee and underwent a left total knee arthroplasty.  A June 2003 private treatment record notes the Veteran had degenerative joint disease, rheumatoid arthritis, and underwent a right total knee arthroplasty.  An opinion as to the etiology of the Veteran's rheumatoid arthritis was not provided.  

The Veteran was afforded a VA medical opinion in October 2014.  The examiner reviewed the claims file and was asked to opine whether there was an etiological relationship between the Veteran's knee disability and his rheumatoid arthritis.  The examiner found the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition, explaining that he found no objective evidence of erosive disease of his knees to link to rheumatoid arthritis and medical literature evidence showed that rheumatoid arthritis produces erosive changes of the knee.  He further stated that he "found no evidence to show that it is a nonservice connected rheumatoid arthritis aggravated his nonservice connected knee disorder."  As the September 2001 private treatment record discussed above noted that the Veteran had rheumatoid arthritis with associated degenerative joint disease in the left knee and the June 2003 private treatment record noted that the Veteran had degenerative joint disease and rheumatoid arthritis in his right knee, the Board finds the examiner's opinion and rationale lacks probative value.

Pursuant to the Board's remand, another medical opinion was obtained in January 2016.  The examiner reviewed the claims file, to include service treatment records and post-service treatment records.  The examiner then opined that the Veteran's rheumatoid arthritis was less likely than not related to service or secondary to the service-connected knee disability.  In support of this opinion, the examiner stated that the Veteran's service treatment records did not document chronic, on-going
treatment or condition for rheumatoid arthritis.  The Veteran was also not diagnosed with rheumatoid arthritis until years after service.  Further, the examiner indicated that the Veteran's medical records did not document that his rheumatoid arthritis was secondary to his knee disability or was aggravated beyond it's normal progression by his knee disability.

Private treatment records indicate that the Veteran has continued to receive treatment for his rheumatoid arthritis and bilateral knee disability.  However, the Board finds that the evidence does not show that the Veteran's rheumatoid arthritis is either caused or aggravated by the service-connected bilateral knee chondromalacia disability.  Although the medical evidence of record demonstrates that the Veteran's nonservice-connected rheumatoid arthritis has caused pain, swelling, and stiffness in the joints (possibly impacting his service-connected knee disability), this is not the legal standard for secondary service connection.  Instead, in order to grant secondary service connection, the evidence would have to show that the service-connected disability (knee disability) either caused or aggravated the nonservice-connected disability (rheumatoid arthritis).  This has not been established in this case. 

The Board has also considered the Veteran's statements regarding his belief that his rheumatoid arthritis is related to service or to his service-connected knee disability.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of rheumatoid arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Rheumatoid arthritis is a medically complex process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the nature and etiology of the Veteran's rheumatoid arthritis is a complex medical question involving internal and unseen system processes unobservable by the Veteran.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for rheumatoid arthritis, to include as secondary to a service-connected bilateral knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Cataracts

The Veteran contends that his cataracts are secondary to his rheumatoid arthritis.  See December 2011 VA Form 9.
Initially, the Board finds that the evidence does not show, and the Veteran does not otherwise contend, that his cataracts are directly related to service.  Service treatment records are negative for any eye disorders related to cataracts.  On the other hand, the Veteran maintains that he developed cataracts as a result of his extensive treatment for rheumatoid arthritis, which included prescription medications.  See Veteran's statement to Dr. Griggs dated in August 2010.  

The evidence includes a May 2010 private eye evaluation from Dr. Crosswell.  During the evaluation it was noted that the Veteran had rheumatoid arthritis and had been taking Prednisone, Arava, and Enbrel injections for a number of years.  The Veteran reported that his vision was blurred at times and had occasional foreign body sensation in each eye.  After performing an eye examination, Dr. Crosswell diagnosed the Veteran with mild dry eyes and incipient cataracts.  However, an opinion as to the etiology of the Veteran's cataracts was not provided by 
Dr. Crosswell.  

The Veteran was also afforded a VA examination in August 2011.  During the evaluation, the Veteran reported having a history of rheumatoid arthritis for which he had been taking prednisone orally since approximately 1994 and had multiple injections of steroids, sometimes 3 or 4 times per year since that time.  The examiner indicated that the Veteran had a diagnosis of early cataracts "not associated with history of prednisone use."  The examiner noted that the Veteran's level of cataracts were "probably" associated with normal age changes, equally
seen in someone who was age 58 years old without any history of prednisone use. Also, prednisone and oral and systemic steroids were commonly associated with posterior subcapsular cataracts rather than normal nuclear sclerotic cataracts
and cortical cataracts.

Further, in a January 2016 VA medical opinion, the examiner opined that the Veteran's cataracts were less likely than not incurred in service or caused by service.  In support of this opinion, the examiner stated that records did not show that the Veteran was examined for, treated for, or diagnosed with cataracts while in service.  He was diagnosed with mild cataracts of both eyes years after his discharge (i.e., in 2010 by a private ophthalmologist).  Further, the examiner indicated that the Veteran's type and level of cataract and its diagnosis date was very consistent with normal aging changes and would not be consistent with an event during his very remote service.  

The Board has also considered the Veteran's statements regarding his belief that his cataracts are related to service or to his rheumatoid arthritis.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex eye disorder such as cataracts.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Cataracts are a medically complex process because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the nature and etiology of the Veteran's cataracts are a complex medical question involving internal and unseen system processes unobservable by the Veteran.


Upon review of all the evidence of record, lay and medical, the Board finds that service connection for cataracts is not warranted.  As noted tin the previous section, the Board has denied service connection for rheumatoid arthritis; as such, secondary service connection based on medications prescribed for rheumatoid arthritis is not permitted.  Moreover, the evidence does not show that the Veteran's cataracts were incurred in service or that they were otherwise related to service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for cataracts, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


